DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “481B” mentioned in the description (i.e. in Paragraphs 0185). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters that are not mentioned in the description: 916 (in Figure 22), TF2 (in Figure 25), 250E (in Figure 25). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are further objected to because of the following reason:
In figure 2, the reference character “RA1” is used to indicate a first pivot axis. In accordance with applicant’s specification however, the first pivot axis should be indicated by reference character “PA1”.
In figure 3, the reference character “PA2” is used to indicate a second pulley axis. In accordance with applicant’s specification however, the second pulley axis should be indicated by reference character “RA2”.
In figure 10, the reference character “PA1” is used to indicate a first pulley axis. In accordance with applicant’s specification however, the first pulley axis should be indicated by reference character “RA1”.
In figure 10, the reference character “PA2” is used to indicate a second pulley axis. In accordance with applicant’s specification however, the second pulley axis should be indicated by reference character “RA2”.
In figure 12, the reference character “PA3” is used to indicate a third pulley axis. In accordance with applicant’s specification however, the third pulley axis should be indicated by reference character “RA3”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 14, reference character “16C” has been used to designate both “an accommodation part” and “an accommodation space”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Watarai et al. (U.S. PGPUB 2008/0081716A1 hereinafter referred to as “Watarai”).

In regards to claim 13, Watarai teach (Figures 1-22) a bicycle rear derailleur (bicycle rear derailleur 12) comprising: a base member  (mounting structure 20) configured to be mounted to a bicycle frame (frame 11); a linkage structure (linkage assembly 24) pivotally coupled to the base member (mounting structure 20); a movable member (movable member 22 with the chain guide 26) pivotally coupled to the linkage structure (linkage assembly 24) such that the movable member (movable member 22 with the chain guide 26) is movable relative to the base member (mounting structure 20); a first pulley assembly (first pulley 92) pivotally or rotatably coupled to the movable member (first chain cage 90 of the chain guide 26, which is coupled with the movable member 22) about a first pivot axis (first rotation axis ‘P1’); and a second pulley assembly (second pulley 96) pivotally or rotatably coupled to the movable member (second chain cage 94 of the chain guide 26, which is coupled with the movable member 22) about a second pivot axis (second rotation axis ‘P2’) that is spaced apart from the first pivot axis (first rotation axis ‘P1’); a reference axis line (a line that intersect the first rotation axis ‘P1’ and the second rotation axis ‘P2’, as indicated in the modified figures 2-3 below) passing through the first pivot axis (first rotation axis ‘P1’) and the second pivot axis (second rotation axis ‘P2’) as viewed along the first pivot axis (first rotation axis ‘P1’); a hub axle line (a line that intersect the center of the rear sprockets ‘RS’ and the center of the front sprockets ‘FS’, as indicated in the modified figures 2-3 below) passing through a center axis of a front hub axle (central axis extending through the center of the front sprockets ‘FS’) and a center axis of a rear hub axle (central axis extending through the center of the rear sprockets ‘RS’) as viewed along the first pivot axis (first rotation axis ‘P1’); an inclination angle (angular orientation of the second pulley 96 with respect to a line that intersect the centers of the rear sprockets ‘RS’ and the front sprockets ‘FS’, as indicated in the modified figures 2-3 below) being defined between a reference axis line (a line that intersect the first rotation axis ‘P1’ and the second rotation axis ‘P2’) and a hub axle line (a line that intersect the center of the rear sprockets ‘RS’ and the center of the front sprockets ‘FS’) as viewed along the first pivot axis (first rotation axis ‘P1’) in a mounting state where the bicycle rear derailleur (bicycle rear derailleur 12) is mounted to the bicycle frame (frame 11); and the inclination angle (angular orientation of the second pulley 96 with respect to a line that intersect the centers of the rear sprockets ‘RS’ and the front sprockets ‘FS’, as indicated in the modified figures 2-3 below) ranging from 0 degree to 25 degrees (paragraphs 0039-0044 and 0062-0068 disclose, the second pulley being configured to pivot in a counterclockwise direction due to the pivoting movement of the second chain cage 94 of the chain guide 26 about the center axis ‘X’ of the pivot axle 88, and the first pulley 92 and the first chain cage 90 of the chain guide 26 remain from pivoting about the center axis ‘X’ of the pivot axle 88 Modified figure 2 further illustrate, the angular orientation of the second pulley 96 with respect to a line that intersect the centers of the rear sprockets ‘RS’ and the front sprockets ‘FS’, being substantially greater than 0 degrees or 90 degrees; while figure 3 illustrate, the angular orientation of the second pulley 96 with respect to a line that intersect the centers of the rear sprockets ‘RS’ and the front sprockets ‘FS’, being less than 0 degrees. In other words, as illustrated in modified figures 2-3 below, the second pulley 96 pivots in a counterclockwise direction together with the second chain cage 94 of the chain guide 26; which results in the line that intersect the first rotation axis ‘P1’ and the second rotation axis ‘P2’ to also rotate in a counterclockwise direction towards and over the line that intersect the centers of the rear sprockets ‘RS’ and the front sprockets ‘FS’. Therefore, it can be recognized, that the angular motion of the second pulley 96 with respect to a line that intersect the centers of the rear sprockets ‘RS’ and the front sprockets ‘FS’, can orient the second pulley 96 at number of angles ranging at least between 0 degrees and 90 degrees; which include number of angles between 0 degrees and 25 degrees).

    PNG
    media_image1.png
    735
    771
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 1-12 and 14-15 are allowed over the prior art of record for the following reasons:
In regards to claim 1, the prior art of record, either individually or in combination, does not teach or suggest, a bicycle rear derailleur with the specific structure recited within independent claim 1. In particular, a bicycle rear derailleur comprising: a base member mounted to a bicycle frame, a linkage structure pivotally coupled to the base member, a movable member pivotally coupled to the linkage structure so that the movable member can be displaced relative to the base member, a first pulley assembly, and a second pulley assembly; the first pulley assembly including a first pulley support pivotally coupled to the movable member about a first pivot axis, and a first toothed pulley that is rotatably coupled to the first pulley support about a first pulley axis spaced apart from the first pivot axis; the second pulley assembly including a second pulley support pivotally coupled to the movable member about a second pivot axis, a second toothed pulley that is rotatably coupled to the second pulley support about a second pulley axis spaced apart from the second pivot axis, and a third toothed pulley that is rotatably coupled to the second pulley support about a third pulley axis spaced apart from the second pivot axis and the second pulley axis; wherein, the second pivot axis is spaced apart from the first pivot axis, and the second pulley axis.
Yamaguchi (U.S. PGPUB 2008/0064545A1) and Savard (U.S. Patent 6,793,598B1) appears to be the closest related prior art to applicant’s claimed invention. Where both Yamaguchi (U.S. PGPUB 2008/0064545A1) and Savard propose a bicycle rear derailleur having a first pulley assembly formed of a first toothed pulley rotatably coupled to a first pulley support about a first pulley axis, and a second pulley assembly formed of a second toothed pulley rotatably coupled to a second pulley support about a second pulley axis and a third toothed pulley rotatably coupled to a second pulley support about a third pulley axis; the second toothed pulley support being pivotally coupled to the movable member about a second pivot axis; and the first pulley axis being spaced apart from the second pulley axis and third pulley axis, while the second pulley axis also being spaced apart from the third pulley axis. However, the first pulley support (support bracket 60 and second bracket 62) of the first pulley assembly (third pulley ‘P3’, support bracket 60, second bracket 62, spacer 64, fastener 66, fastener shaft 68, and fasteners 70) in Yamaguchi’s bicycle rear derailleur (main derailleur body 12) is not pivotally coupled to a movable member (movable member 22) about a first pivot axis, and the second pulley axis (first pivot axis ‘A1’) of the second toothed pulley (first pulley ‘P1’) in Yamaguchi’s bicycle rear derailleur (main derailleur body 12) is not spaced apart from the second pivot axis (first pivot axis ‘A1’) of the second pulley support (chain cage 13); on the contrary, said first pulley support is fixedly coupled to said movable member in a non-pivoting/ rotatable manner, and said second toothed pulley and the second pulley supports pivots/ rotates about the same axis. Furthermore, Savard fail to teach the first pulley support being pivotally coupled to the movable member about a first pivot axis, and the first pulley axis of the first toothed pulley being spaced apart from a first pivot axis of the first pulley support. In addition, all other relevant/ analogues prior art identified by the examiner, does not disclose or render obvious, the collective structural configuration of the bicycle rear derailleur described within claim 1. Accordingly, claim 1 limitations seems to contain allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification.

Claims 2-12 depends from claim 1. Subsequently, claims 2-12 also include allowable subject matter in parent claim 1.

In regards to claim 14, the prior art of record, either individually or in combination, fail to disclose or render obvious, a bicycle rear derailleur with the precise structure recited within independent claim 14. More specifically, a bicycle rear derailleur comprising: a base member mounted to a bicycle frame at a base mounting axis, a linkage structure pivotally coupled to the base member, a movable member pivotally coupled to the linkage structure such that the movable member can be displaced relative to the base member, a first pulley assembly, and a second pulley assembly; the first pulley assembly including a first pulley support pivotally coupled to the movable member about a first pivot axis, and a first toothed pulley rotatably coupled to the first pulley support about a first pulley axis that is spaced apart from the first pivot axis; a second pulley assembly including a second pulley support pivotally coupled to the movable member about a second pivot axis, and a second toothed pulley rotatably coupled to the second pulley support about a second pulley axis that is spaced apart from the second pivot axis; the second pivot axis being spaced apart from the first pivot axis; an arrangement line intersecting the base mounting axis and the first pivot axis; a reference axis line intersecting the first pivot axis and the second pivot axis; and an arrangement angle being defined between the arrangement line and the reference axis line; wherein, the arrangement angle ranges between 100 degrees and 150 degrees.
Kunisawa et al. (U.S. PGPUB 2008/0125259A1), Yamaguchi (U.S. PGPUB 2008/0064545A1), Watarai et al. (U.S. PGPUB 2008/0081716A1), Brown et al. (U.S. PGPUB 2018/0274623A1), Nakamura (U.S. Patent 4,637,808A), and Garcia et al. (U.S. PGPUB 2021/0070396A1), all independently teach a bicycle rear derailleur that has a relatively similar structural arrangement to applicant’s claimed invention. Nevertheless, Kunisawa et al, Yamaguchi, Watarai et al, Brown et al, and Nakamura, all fail to suggest the first pulley support of the first pulley assembly being pivotally mounted to a movable member so that said first pulley support is able to pivot about a first pivot axis, an arrangement angle being defined in the exact manner described within claim 14, or said arrangement angle ranging from 100 degrees to 150 degrees. Garcia et al. also does not explicitly propose or conceive, an arrangement angle being defined in the particular manner described within claim 14, and said arrangement angle ranging from 100 degrees to 150 degrees. Consequently, claim 14 limitations appears to contain allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification

Claim 15 depends from claim 14. Subsequently, claim 15 also include allowable subject matter in parent claim 14.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                       /MICHAEL R MANSEN/                                                                               Supervisory Patent Examiner, Art Unit 3654